Name: Commission Regulation (EEC) No 1547/89 of 2 June 1989 amending Regulation (EEC) No 2185/87 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  plant product;  beverages and sugar
 Date Published: nan

 Avis juridique important|31989R1547Commission Regulation (EEC) No 1547/89 of 2 June 1989 amending Regulation (EEC) No 2185/87 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts Official Journal L 151 , 03/06/1989 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 29 P. 0103 Swedish special edition: Chapter 3 Volume 29 P. 0103 *****COMMISSION REGULATION (EEC) No 1547/89 of 2 June 1989 amending Regulation (EEC) No 2185/87 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1213/89 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regulation (EEC) No 1069/89 (4), and in particular Article 19 (7) thereof, Whereas Commission Regulation (EEC) No 2185/87 (5), as last amended by Regulation (EEC) No 164/89 (6), provides in certain cases for the repayment of a refund calculated on the basis of the quantities fixed in the Annex thereto; Whereas the products falling within CN code 3809 10 are the subject of export refunds which are higher than the duties charged on import into the Community; whereas those products should therefore be included in the scope of Regulation (EEC) No 2185/87 in order to avoid undue benefit for the operators; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2185/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 1. (3) OJ No L 177, 1. 7. 1981, p. 4. (4) OJ No L 114, 27. 4. 1989, p. 1. (5) OJ No L 203, 24. 7. 1987, p. 20. (6) OJ No L 20, 25. 1. 1989, p. 12. ANNEX 'ANNEX 1.2 // // // Goods (CN code) // Quantities of basic products regarded as having been used to manufacture 100 kg of goods // // // 1302 31 00 1302 32 10 1302 32 90 1302 39 00 // 717 kg of white sugar // 2941 10 00 // 6 703 kg of maize (for the starch industry) plus 787,40 kg of white sugar // 3001 90 91 // 717 kg of white sugar // 3505 10 50 // 335 kg of common wheat (for the starch industry) // 3809 10 10 3809 10 30 3809 10 50 3809 10 90 // 180 kg of maize (for the starch industry) // 3912 90 90 3913 90 90 // 717 kg of white sugar' // //